DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 7-8 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP-H04207128-A (henceforth referred to as ‘128) (see attached translation for page and line references).
Regarding claim 1, ‘128 discloses a method for cultivating a crop in a daylight-free, climate-conditioned cultivation space (page 1, [0001], lines 14-17), in which the cultivation space extends between a first side and an opposite second side (see figure 1), wherein the crop is exposed to photosynthetically active radiation from an array of spatially separated artificial light sources (page 2, [0001], lines 40-46) (figure 1; fluorescent lamps 8a) and wherein an airflow is guided over and/or through the crop in a direction running from the first side to the second side (page 3, [0001], lines 84-87) (figure 1; see the arrows of wind cavity 3), wherein the array of artificial light sources is spatially distributed over the crop at least in the direction running from the first side to the second side (see figure 1; fluorescent lamps 8a) and that a higher dosage of photosynthetically active radiation is provided to the crop with light sources of the array of light sources located further downstream than with light sources located further upstream as seen in the flow direction of the airflow guided over the pages 2-3, [0001], lines 78-81) (claim 1) (wherein ‘128 teaches that each light source can be operated at a desired PAR dosage).
Regarding claim 2, ‘128 discloses a method for cultivating a crop wherein a local dosage of photosynthetically active radiation to which the crop is subjected is adapt3ed to a local growth speed of the crop, and in particular is controlled in direct proportion thereto (pages 2-3, [0001], lines 78-81) (claim 1) (wherein ‘128 teaches that each light source can be operated at a desired PAR dosage). It has been held that the recitation that an element is "adapted to" perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.
Regarding claims 4 and 15, ‘128 discloses a method for cultivating a crop wherein downstream light sources of the array of light sources are operated at a higher intensity of photosynthetically active radiation than light sources located upstream (pages 2-3, [0001], lines 78-81) (claim 1) (wherein ‘128 teaches that each light source can be operated at a desired PAR dosage). 
Regarding claim 7, ‘128 discloses a device for cultivating a crop, comprising a daylight-free, climate-conditioned cultivation space (page 1, [0001], lines 14-17), in which the cultivation space extends between a first side and an opposite second side (see figure 1), at least one array of spatially separated artificial light sources for generating and emitting photosynthetically active radiation to which the crop is exposed (page 2, [0001], lines 40-46) (figure 1; fluorescent lamps 8a), and comprising airflow means for guiding airflow through the cultivation space in a direction running from the first side to the second side (page 3, [0001], lines 84-87) (figure 1; see the arrows of wind cavity 3), and that light sources of the array of light sources located further toward the second side are able and configured to be operated at a higher overall dosage of photosynthetically active radiation than light sources located pages 2-3, [0001], lines 78-81) (claim 1) (wherein ‘128 teaches that each light source can be operated at a desired PAR dosage). 
Regarding claim 8, ‘128 discloses a device for cultivating a crop wherein the light sources comprise individual light fittings (figure 1; 8a) which are operated at a variable intensity of photosynthetically active radiation (pages 2-3, [0001], lines 78-81) (claim 1) (wherein ‘128 teaches that each light source can be operated at a desired PAR dosage). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 9, 14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over ‘128 in view of Vandecruys (WO-2017012644-A1).
Regarding claims 3 and 14, ‘128 does not disclose a method for cultivating a crop wherein products which are cultivated downstream are harvested earlier than products cultivated further upstream as seen in the flow direction of the airflow guided over and/or through the crop. Vandecruys teaches a method for cultivating a crop wherein products which are cultivated downstream are page 3, lines 17-19) (page 51, lines 24-28; wherein a crop harvest time is a function related to atmospheric growth conditions). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by ‘128 with the harvest timing corresponding to atmospheric conditions as disclosed by Vandecruys for the benefit of effectively growing plants under optimum atmospheric growth conditions (Vandecruys: page 51, lines 24-28).
Regarding claim 16, ‘128 as modified above in view of Vandecruys teaches a method for cultivating a crop wherein downstream light sources of the array of light sources are operated at a higher intensity of photosynthetically active radiation than light sources located upstream (‘128: pages 2-3, [0001], lines 78-81) (‘128: claim 1) (wherein ‘128 teaches that each light source can be operated at a desired PAR dosage).
Regarding claims 5 and 17-19, ‘128 does not disclose a method for cultivating a crop wherein the airflow is guided as a laminar flow over the crop. Vandecruys teaches a method for cultivating a crop wherein airflow is guided as a laminar flow over a crop (page 14, lines 23-26, “homogenous air flow”). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by ‘128 with the laminar air flow as disclosed by Vandecruys for the benefit of effectively growing plants under optimum atmospheric growth conditions (Vandecruys: page 51, lines 24-28).
Regarding claim 9, ‘128 does not disclose a device for cultivating a crop wherein the light fittings each comprise a number of light sources, in particular a number of light-emitting diodes (LEDs), in which the light sources are controllable individually or in groupwise manner within the fitting. Vandecruys discloses a device for cultivating a crop, wherein the light fittings each comprise a number of light page 3, lines 8-12). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by ‘128 with the light-emitting diodes as disclosed by Vandecruys for the benefit enhancing cost and energy efficiency (Vandecruys: page 4, lines 23-24).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over ‘128 in view of Vandecruys (WO-2017012644-A1) and further in view of Pocock (WO-2014098735-A1). 
Regarding claim 6¸’128 as modified above in view of Vandecruys does not teach a method for cultivating a crop wherein a higher dosage of photosynthetically active radiation is generated stepwise in a number of steps in the direction of the airflow with the light sources of the array of light sources, in particular by operating the light sources stepwise at a gradually higher intensity of photosynthetically active radiation. Pocock teaches a method for cultivating a crop wherein a higher dosage of photosynthetically active radiation is generated stepwise in a number of steps with the light sources of the array of light sources, in particular by operating the light sources stepwise at a gradually higher intensity of photosynthetically active radiation (page 3, lines 29-34 – page 4, lines 1-2). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by ‘128 as modified above with the higher dosage of photosynthetically active radiation generated stepwise as disclosed by Pocock, such that the steps are in the direction of the airflow, for the benefit of preventing any undue stress on a crop (Pocock: page 1, lines 1-6). 

Claims 10-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ‘128 in view of Vandecruys (WO-2017012644-A1) and further in view of Truhan (US-3124903-A).
Regarding claims 10 and 20, ‘128 as modified above in view of Vandecruys does not teach a device for cultivating a crop wherein the airflow means comprises on the first side a first plenum wall from which the airflow exits during operation as a laminar airflow, and that the airflow means comprise on the second side a second plenum wall in which the airflow is received during operation as a laminar airflow. Truhan teaches (figure 5) a device for cultivating a crop, wherein the airflow means comprise on a first wall a plenum wall from which the airflow exits during operation as a laminar airflow (column 3, lines 37-39), and that the airflow means comprise on a second wall a plenum wall in which the airflow is received during operation as a laminar airflow (column 3, lines 39-48). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by ‘128 as modified above with the first and second plenum walls as disclosed by Truhan, such that the plenum walls are sidewalls to guide airflow from the first wall to the second wall, for the benefit of distributing air in a desirable flow pattern (Truhan: column 1, lines 29-35) for the production of crops. 
Regarding claim 11, ‘128 as modified above in view of Vandecruys and Truhan teach a device for cultivating a crop wherein circulation means are provided to guide back and circulate the airflow from the second side to the first side (‘128: page 3, [0001], lines 84-87) (‘128: figure 1; see the arrows of wind cavity 3). 
Regarding claim 12, ‘128 as modified above in view of Vandecruys and Truhan teach a device for cultivating a crop wherein the circulation means comprise air treatment means which are able and configured to treat the airflow before reintroducing the airflow into the cultivation space (‘128: page 3, [0001], lines 84-87).
claim 13, ‘128 as modified above in view of Vandecruys and Truhan teach a device for cultivating a crop wherein the air treatment means impose at least one of a temperature, relative air humidity and a carbon dioxide concentration on the airflow (‘128: page 3, [0001], lines 84-87). 
Response to Arguments
	After further consideration, in view of the IDS filed January 18, 2022, new art was found for the previously indicated allowable subject matter. Accordingly, applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE L DOUGLAS whose telephone number is (571)272-5529. The examiner can normally be reached Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D. Collins can be reached on (571) 272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/MADELINE L DOUGLAS/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644